     Case 3:18-cv-02165-DMS-MSB Document 34 Filed 03/07/19 PageID.163 Page 1 of 2

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    MCMILLAN ELECTRIC CO,                              Case No.: 18cv2165-DMS(MSB)
12                                      Plaintiff,
                                                         ORDER CONFIRMING SETTLEMENT AND
13    v.                                                 SETTING DEADLINE TO FILE JOINT
                                                         MOTION TO DISMISS
14    UNADA (HK) LTD., et al.,
15                                  Defendants.

16    AND RELATED COUNTERCLAIMS
17
18
19         An Early Neutral Evaluation Conference was held on March 7, 2019, during which
20   the case settled. In light of the settlement, the Court VACATES all pending dates before
21   Magistrate Judge Berg.
22         The parties are ordered to file their Joint Motion to Dismiss this case, signed by
23   counsel of record and any unrepresented parties, no later than April 11, 2019. A
24   proposed order granting the joint motion must be e-mailed to the assigned district
25
26
27
28
                                                     1
                                                                                18cv2165-DMS(MSB)
     Case 3:18-cv-02165-DMS-MSB Document 34 Filed 03/07/19 PageID.164 Page 2 of 2

1    judge’s chambers1 on the same day.
2           If the fully executed Joint Motion to Dismiss is not filed by April 11, 2019, then
3    all counsel of record and unrepresented parties are required to appear in person for a
4    Settlement Disposition Conference. The Settlement Disposition Conference will be held
5    on April 16, 2019 at 1:30 p.m. in Courtroom 2C with Magistrate Judge Berg. If the
6    parties file their Joint Motion to Dismiss on or before April 11, 2019, the Settlement
7    Disposition Conference will be VACATED without further court order.
8           If counsel of record or any unrepresented party fails to appear at the Settlement
9    Disposition Conference, or the parties fail to file the signed Joint Motion to Dismiss in a
10   timely manner, the Court will issue an order to show cause why sanctions should not be
11   imposed for failing to comply with this Order.
12          IT IS SO ORDERED.
13   Dated: March 7, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1 The proposed order must be e-mailed pursuant to section 2(h) of the United States District Court for
     the Southern District of California’s Electronic Case Filing Administrative Policies and Procedures
28   Manual, available at www.casd.uscourts.gov.
                                                        2
                                                                                          18cv2165-DMS(MSB)
